Exhibit 10.3

Relocation and Repayment Agreement

This Relocation and Repayment Agreement is entered into by and between Sharon
Leite (the “Executive” or “I”) and Vitamin Shoppe, Inc. and Vitamin Shoppe
Industries Inc. (collectively the “Company”).

 

  1. Relocation. The Company has agreed to provide the Executive with relocation
benefits as set forth in the Vitamin Shoppe Domestic Relocation Policy
(Homeowner) (the “Relocation Policy”) in connection with her relocation to an
area convenient to the Company’s headquarters in New Jersey; provided, however,
that the relocation benefits being provided to the Executive pursuant to the
Relocation Policy are amended as follows (collectively, the “Relocation
Benefits”):

 

  •   Permission for the Executive to use her previously selected real estate
broker (Gwen Harper of Briggs Freeman), in lieu of one recommended by TRC
pursuant to the Relocation Policy for purposes of the home marketing assistance,
including assumption by the Company of any additional cost imposed by TRC in
connection therewith.

 

  •   No right to Temporary Housing benefits.

2.    Sign On Bonus. The Company has agreed to pay the Executive a Sign On Bonus
in accordance with the terms of the Employment and Non-Competition Agreement to
which this Agreement is attached.

In exchange for receiving the Relocation Benefits and the Sign On Bonus, the
Executive acknowledges and agrees to the following conditions.

 

  A. I understand and agree that the Relocation Benefits that have been and/or
are extended by the Company to me and payment of the Sign On Bonus are
conditional upon my continued employment with the Company for two (2) years from
the commencement of my employment with the Company (the “Hire Date”).

 

  B. I understand and agree that if I voluntarily terminate my employment
(which, for the sake of clarity, does not include a resignation due to an
Adverse Change in Status) or if I am terminated by the Company for Cause within
two years from the Hire Date, I hereby promise to repay to the Company, 100% of
all Relocation Benefits incurred by the Company for my relocation and 100% of
the net after-tax portion of the Sign On Bonus; provided that in no event shall
I be required to repay more than once the same amount provided.

 

  C.

I acknowledge and agree to repay any portion of the Relocation Benefits incurred
by the Company and the Sign On Bonus due to the Company as provided herein no
later than 30 business days following my last day of employment. I further
authorize the Company to deduct from any salary or other monies due me
(including without limitation, expense reimbursements, payment of PTO and
payments pursuant to any equity awards), all or



--------------------------------------------------------------------------------

  part of any Relocation Benefits owed to Company or Sign On Bonus because of my
voluntary termination of employment (which, for the sake of clarity, does not
include a resignation due to an Adverse Change in Status) or involuntary
termination by the Company for Cause, subject to applicable law. I understand
and agree to reimburse the Company for any and all costs incurred in enforcing
this Relocation Agreement, including attorney’s fees and court costs.

 

  D. I understand and agree that if I voluntarily terminate my employment
(which, for the sake of clarity, does not include a resignation due to an
Adverse Change in Status) or if I am terminated by the Company for Cause within
two (2) years of the Hire Date, Relocation Benefits paid or reimbursed during
the calendar year of my termination will not be tax assisted. Any relocation
reimbursements will be reflected as income on my W-2 with no tax assistance
provided to offset the additional tax liability.

 

  E. I understand and agree that this Relocation and Repayment Agreement does
not constitute a contract of employment or a guarantee of employment for two
(2) years or otherwise. The Company may terminate the employment relationship at
any time with or without Cause and with or without notice, subject to the
consequences and limitations set forth in the Employment and Non-Competition
Agreement.

 

  F. I understand and agree that the terms and conditions of the Relocation
Policy shall apply to me, except as modified herein.

 

Signature:   

/S/ Sharon Leite

                   Date:   

July 17, 2018

   Sharon Leite         

 

Accepted and Acknowledged:

 

The Vitamin Shoppe, Inc.

By:   /S/ Alex Smith Title:   Chairman Date:   July 17, 2018

 

Vitamin Shoppe Industries Inc. By:   /S/ David Kastin Title:   General Counsel
Date:   July 17, 2018

 

2